15‐1893(L) 
United States v. Robins 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 14th day of December, two thousand sixteen. 

PRESENT:            DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                   Circuit Judges, 
                    RICHARD M. BERMAN, 
                                   District Judge.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,  
                           Appellee, 

                                        v.                                                  15‐1893(L) 
                                                                                            15‐2530 (Con) 

JERRY ROBINS, AKA Jerry Robbins, DBA Finish Line 
Auto Sales, AKA Finish Line Auto,                                                   
                                                   Defendant‐Appellant.           **

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                            
               *             Judge Richard M. Berman, of the United States District Court for the Southern 
District of New York, sitting by designation. 
               **            The Clerk of Court is respectfully instructed to amend the caption as set forth 
above. 
FOR APPELLEE:                                     MONICA J. RICHARDS, Assistant United 
                                                  States Attorney, for William J. Hochul, Jr., 
                                                  United States Attorney for the Western District 
                                                  of New York, Buﬀalo, New York. 

FOR DEFENDANT‐APPELLANT:                          BRUCE R. BRYAN, Syracuse, New York. 

                Appeal from the United States District Court for the Western District of 

New York (McAvoy, J.1). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED IN 

PART and REVERSED IN PART, and the case is REMANDED. 

                Defendant‐appellant Jerry Robins appeals a June 2, 2015 judgment of the 

district court, convicting him, after a jury trial, of three counts of money laundering, 

three counts of willfully violating a transaction‐reporting law, and one count of doing 

so while violating another law of the United States.  The district court sentenced Robins 

principally to 63 monthsʹ imprisonment and entered a final order of forfeiture of $70,275 

and specified real property.  On appeal, Robins argues: (1) the evidence was insuﬃcient 

to sustain his convictions; (2) the jury was erroneously instructed; and (3) he was denied 

his Sixth Amendment right to counsel.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal.   




                                                            
               1             Judge Thomas J. McAvoy, United States District Judge for the Northern District 
of New York, sitting by designation in the Western District of New York. 


                                                    ‐ 2 ‐ 
1.     Suﬃciency of the Evidence 

              Robins contends that the evidence was insuﬃcient to convict him of 

money laundering and transaction‐reporting violations. 

              In an appeal challenging the suﬃciency of the evidence, we review the 

evidence in ʺthe light most favorable to the government and credit every inference that 

the jury might have drawn in the governmentʹs favor.ʺ  United States v. Salameh, 152 F.3d 

88, 151 (2d Cir. 1998) (per curiam).  ʺA verdict of guilty may be based entirely on 

circumstantial evidence as long as the inferences of culpability drawn from the 

circumstances are reasonable.ʺ  United States v. MacPherson, 424 F.3d 183, 190 (2d Cir. 

2005).  ʺNonetheless, a conviction based on speculation and surmise alone cannot 

stand.ʺ  United States v. DʹAmato, 39 F.3d 1249, 1256 (2d Cir. 1994) (citations omitted). 

       a.     Money Laundering 

              To convict a defendant of money laundering, the government must prove: 

              (1) that the defendant conducted a financial transaction; (2) 
              that the transaction in fact involved the proceeds of specified 
              unlawful activity . . .; (3) that the defendant knew that the 
              property involved in the financial transaction represented 
              the proceeds of some form of unlawful activity; and (4) that 
              the defendant knew [the] transaction was designed in whole 
              or in part [either] to conceal or disguise the source . . . of 
              those proceeds [or to avoid transaction‐reporting 
              requirements].   

United States v. Maher, 108 F.3d 1513, 1527‐28 (2d Cir. 1997); see 18 U.S.C. 

§ 1956(a)(1)(B)(ii).  Robins argues that the evidence was insuﬃcient to prove that certain 



                                            ‐ 3 ‐ 
customers used drug conspiracy proceeds to purchase cars from his dealership in 

Buﬀalo, New York (ʺFinish Lineʺ), or that he knew such money was the proceeds of 

unlawful activity.  We conclude that the evidence was suﬃcient to convict on Counts 3 

and 8 of the indictment, but not on Count 7.  We discuss each count, in turn. 

              Count 3 concerned a February 27, 2006 sale of a 2001 GMC Yukon to 

Robert DeWitt Stevenson for $25,000 in cash.  Robins argues that evidence that he knew 

Stevenson paid with proceeds of illegal activity was lacking.  The argument fails.  

Stevenson testified that the money came from his drug distribution business.  Although 

Stevenson also testified that he never spoke to Robins about drugs, the government 

presented evidence that Robins (1) failed to report the all cash sale to the Financial 

Crime Enforcement Network (ʺFinCENʺ), see 31 U.S.C. § 5331(a) (requiring such 

reporting), (2) registered the vehicle to Stevensonʹs stepfather, and (3) placed a lien on 

the Yukon despite receiving full payment.  A reasonable jury could have concluded 

from this evidence that Robins knew that the money came from illegal sources and 

sought to conceal its origin.  Accordingly, the evidence was suﬃcient to convict Robins 

of money laundering on Count 3. 

              Count 8 concerned a June 9, 2007 sale of a 2004 Infiniti to Henry Lloyd and 

Tyrone Pennick for $34,455.  Robins again argues that evidence that he knew they paid 

with proceeds of illegal activity was lacking.  Lloyd testified, however, that Lloyd and 

Pennick purchased the vehicle with proceeds of their cocaine wholesaling business, 



                                            ‐ 4 ‐ 
Lloyd had told Robins that he sold drugs, and Pennick told him that they ʺgot to go get 

cashier checks and money orders because [Robins] wouldnʹt take [$35,000] cash.ʺ  App. 

at 401.  When asked if he knew why Robins would not take the cash, Lloyd testified:  

ʺBecause it was over 10,000, I guessʺ ‐‐ the amount that triggers federal reporting 

requirements.  App. at 402.  The jury reasonably could have drawn this same inference.  

Accordingly, the evidence was suﬃcient to convict Robins of money laundering on 

Count 8. 

              Count 7 concerned an April 27, 2007 purchase of a 2002 Chevrolet 

Suburban by Jerome Davis for $10,820.  Robins contends that the evidence was 

insuﬃcient to prove that those funds were ʺin fact . . . the proceeds ofʺ a drug 

distribution conspiracy.  18 U.S.C. § 1956(a)(1) (emphasis added); 18 U.S.C. 

§ 1956(c)(7)(A); § 1961(1); 21 U.S.C. § 841.  Drawing all reasonable inferences in favor of 

the government, the evidence established that:  (1) Davis pled guilty to possession of 

four grams of a controlled substance in 2004 and served a year and a half in jail; (2) in 

2007, Davis accompanied Robins to an auction where Robins bid on the Suburban and 

Davis paid Robins for it in cash; (3) the Suburban was registered to Davisʹs fiancé, 

Tameca Love; (4) dealership receipts listed inconsistent prices for the Suburban, one 

greater than $10,000 and the other less; (5) Robins did not report the transaction to 

FinCEN; and (6) Davis and Love testified that they did not deal drugs and paid with 

legitimate money. 



                                            ‐ 5 ‐ 
              In denying Robinsʹs motion for judgment of acquittal, the district court 

reasoned that one could infer that drug proceeds were involved because Davis was 

ʺconnected to drugsʺ and other circumstances suggested an eﬀort to avoid reporting.  S. 

App. at 10.  We disagree that a rational jury could infer on this evidence that the 2002 

Suburban was purchased in 2007 with drug proceeds. 

              Davisʹ testimony that, in 2004, he pled guilty to possession of four grams of 

a controlled substance is the only evidence that he was ʺconnected to drugs.ʺ  Id. at 10.  

The record is devoid of evidence of other salient facts, even which substance he was 

convicted of possessing.  Our cases are clear that a personʹs mere possession of a small 

quantity of drugs, without more, does not support an inference that the person is 

dealing drugs.  See, e.g., United States v. Boissoneault, 926 F.2d 230, 234 (2d Cir. 1991) 

(evidence insuﬃcient to sustain conviction for possession with intent to distribute 

where ʺthe quantity of cocaine at issue, 5.31 grams (.19 oz.), was not inconsistent with 

personal useʺ and defendant possessed no other instrumentalities of the drug trade); 

United States v. Wallace, 532 F.3d 126, 129 (2d Cir. 2008) (ʺ[A] defendant who holds 

narcotics solely for personal use is in possession; one who delivers or transfers narcotics 

to another ‐‐ for consideration or gratis ‐‐ is distributing.ʺ).  The same logic applies here.  

No rational juror could infer that Davis dealt drugs in 2007 solely because he was 

convicted of possessing four grams of an unspecified controlled substance in 2004. 




                                              ‐ 6 ‐ 
                Nor, in the absence of evidence tying the $10,820 to narcotics activity, 

could a rational juror have found that Davis purchased the Suburban with proceeds of 

such activity.  Cf. DʹAmato, 39 F.3d at 1256 (ʺ[T]he government must do more than 

introduce evidence at least as consistent with innocence as with guilt.ʺ); United States v. 

Martinez, 54 F.3d 1040, 1045 (2d Cir. 1995) (Calabresi, J., concurring) (ʺ[T]he aggregation 

of many small pieces of data . . . every one [of which] is in equipoise . . . can never 

establish proof beyond a reasonable doubt [because] [t]he adding of zeros to zeros, no 

matter how many, cannot amount to more than zero.ʺ).  Accordingly, the judgment of 

conviction on Count 7 is reversed. 

        b.      Transaction Reporting 

                Section 5331 of Title 31 of the United States Code required Robins to file a 

report with FinCEN whenever ʺin the course of [his] . . . business, [he] receive[d] more 

than $10,000 in coin or currency in 1 transaction (or 2 or more related transactions).ʺ  31 

U.S.C. § 5331. 2  A willful failure to do so is a crime.  31 U.S.C. § 5322.  ʺTo establish that 

a defendant ʹwillfully violatedʹ [a transaction‐reporting requirement], the Government 

must prove that the defendant acted with knowledge that his conduct was unlawful.ʺ  

Ratzlaf v. United States, 510 U.S. 135, 137 (1994).  Therefore, to convict Robins under 

§ 5322(a) here, the government had to prove beyond a reasonable doubt that (1) in the 


                                                            
               2             Currency is defined to include ʺany monetary instrument (whether or not in 
bearer form) with a face amount of not more than $10,000,ʺ including money orders and 
cashierʹs checks.  31 U.S.C. § 5331(d)(1)(B). 


                                                    ‐ 7 ‐ 
course of his business (2) he knowingly received ʺmore than $10,000 in cash or currency 

in 1 transaction (or 2 or more related transactions)ʺ and (3) he failed to report such 

transaction to FinCEN (4) with knowledge that it was unlawful to do so.  See 31 U.S.C. 

§ 5322(a); id. § 5331; Ratzlaf, 510 U.S. at 136‐37.  To convict Robins under § 5322(b) the 

government must have proven further that Robins willfully violated § 5331 either while 

violating another federal law or as part of a pattern of illegal activity involving more 

than $100,000.  31 U.S.C. § 5322(b). 

              Robins was convicted on Counts 17, 19, and 25 for willfully failing to file 

reports with FinCEN in connection with certain vehicle sales.  He was convicted on 

Count 24 for willfully failing to file such a report while laundering drug conspiracy 

proceeds.  Robins concedes that he did not file reports with FinCEN for any of the 

transactions underlying these charges.  Instead, he contends that evidence was 

insuﬃcient to prove that the transactions triggered § 5331 reporting requirements and 

that he knew that he was required to file such reports. 

              First, Robinsʹs argument that he had no obligation to report the relevant 

transactions is unavailing.  As to Count 17, Stevenson testified that he purchased the 

Yukon for $25,000 in cash, which plainly triggers § 5331.  As to Count 19, although 

Robins avers that no report was required because he received an exempt $12,000 




                                             ‐ 8 ‐ 
cashierʹs check,3 a trade in of a 2000 Cadillac worth $7,000, and other money in 

exchange for a $23,000 Mercedes, the jury could have inferred from Finish Lineʹs 

inventory log that the ʺtrade inʺ of the Cadillac concealed a $11,000 cash payment.  As to 

Count 24, even accepting Robinsʹs argument that some of the tender for the Infiniti was 

exempt from reporting, Lloyd testified to paying at least $16,000 in non‐exempt 

currency which Robins was required to report to FinCEN.  Finally, as to Count 25, 

concerning a sale of a 2006 Range Rover for $48,937.50, even accepting that Robins 

received an exempt $30,000 cashierʹs check, the sale agreement and dealership 

inventory log permitted the jury to infer that Robins received at least $18,000 in non‐

exempt currency for the car, triggering § 5331 reporting.  Accordingly, we conclude that 

the evidence was suﬃcient for the jury to find that each transaction should have been 

reported to FinCEN. 

                Second, Robinsʹs contention that there was no evidence that he knew of 

his obligation to file reports with FinCEN is plainly contradicted by the record.  His 

wife, LaToya Gibson‐Robins, testified that, as early as 2005, she and Robins learned 

from another car dealer that federal law required Finish Line to report to FinCEN when 

it received more than $10,000 in cash or currency in connection with a vehicle sale.  

                                                            
               3             A cashierʹs check for an amount greater than $10,000 is exempt from reporting.  
See 31 U.S.C. § 5331(d)(1)(B) (defining ʺcurrencyʺ to include ʺany monetary instrument . . . with 
a face amount of not more than $10,000ʺ); 31 C.F.R. § 1010.330(c)(1)(ii) (clarifying that under 
§ 5331(d)(1)(b) ʺcurrency means . . . [a] cashierʹs check (by whatever name called, including 
ʹtreasurerʹs checkʹ and ʹbank checkʹ), bank draft, travelerʹs check, or money order having a face 
amount of not more than $10,000ʺ). 


                                                    ‐ 9 ‐ 
Therefore, there was evidence that Robins knew that failing to file such reports was 

unlawful when he sold the relevant vehicles in 2006 and 2007. 

              Accordingly, we conclude that there was suﬃcient evidence to convict 

Robins on Counts 17, 19, and 25 under 31 U.S.C. § 5322(a) and on Count 24 under 31 

U.S.C. § 5322(b). 

2.     Jury Instructions 

              Robins contends that the district court erred in instructing the jury on the 

mens rea elements of the money laundering and transaction reporting statutes. 

              Where a defendant has timely objected, as Robins did below to the money 

laundering charges, we review ʺthe district courtʹs jury charge de novo and will vacate a 

conviction for an erroneous charge unless the error was harmless.ʺ  United States v. 

Nouri, 711 F.3d 129, 138 (2d Cir. 2013).  By contrast, where ʺa defendant fails to make a 

timely objectionʺ ‐‐ as Robins failed here to object to the transaction reporting charges ‐‐ 

ʺwe review the instruction for plain error.ʺ  Id.  ʺA jury instruction is erroneous if it 

misleads the jury as to the correct legal standard or does not adequately inform the jury 

of the law.ʺ  United States v. Prado, 815 F.3d 93, 100 (2d Cir. 2016). 

              We have reviewed the challenged portions of the jury instructions, the 

verdict sheet, and the district courtʹs response to the juryʹs inquiry about the same and 

conclude they are without error.  The district court adequately informed the jury of the 




                                             ‐ 10 ‐ 
law on the money laundering and transaction‐reporting offenses and correctly stated 

the relevant legal standards. 

               Robins also argues that the district court constructively amended the 

indictment in violation of the Fifth Amendment by instructing the jury on both 31 

U.S.C. § 5322(a) and 31 U.S.C. § 5322(b) when the indictment charged only the latter.   

               ʺA constructive amendment [of the indictment] occursʺ when the evidence 

presented at trial and ʺthe district courtʹs jury instructions combine to ʹmodify essential 

elements of the oﬀense charged to the point that there is a substantial likelihood that the 

defendant may have been convicted of an oﬀense other than one charged by the grand 

jury.ʹʺ  United States v. Vebeliunas, 76 F.3d 1283, 1290 (2d Cir. 1996) (quoting United States 

v. Clemente, 22 F.3d 477, 482 (2d Cir. 1994)).  Such amendments ʺare per se violations of 

the fifth amendment that require reversal even without a showing of prejudice to the 

defendant.ʺ  Id.   

               Under Federal Rule of Criminal Procedure 31(c)(1), however, a ʺdefendant 

may be found guilty of . . . an oﬀense necessarily included in the oﬀense charged.ʺ  ʺWe 

have made clear that an ʹindictment need not charge the defendant with the lesser 

[included] oﬀense in order for the trial court to submit that oﬀense to the jury.ʹʺ  United 

States v. Taylor, 816 F.3d 12, 18 (2d Cir. 2016 (quoting United States v. Dhinsa, 243 F.3d 

635, 674 (2d Cir. 2001)).  To determine if one oﬀense is a lesser included of another 

under Rule 31(c)(1), we ask whether ʺthe elements of the lesser oﬀense are a subset of 



                                            ‐ 11 ‐ 
the elements of the charged oﬀense.ʺ  Schmuck v. United States, 489 U.S. 705, 716‐17 

(1989). 

              Here, the elements of a 31 U.S.C. § 5322(a) oﬀense plainly are a subset of 

the elements of a 31 U.S.C. § 5322(b) oﬀense.  Compare § 5322(b) (providing criminal 

liability for (1) ʺwillfully violating [31 U.S.C. § 5311 et seq.] or a regulationʺ issued 

thereunder (2) ʺwhile violating another law of the United States or as part of a pattern of 

illegal activity involving more than $100,000ʺ in a year) with § 5322(a) (providing lesser 

criminal liability for ʺwillfully violating [31 U.S.C. § 5311 et seq.] or a regulationʺ issued 

thereunder).  Therefore, because the indictment charged a § 5322(b) oﬀense, the district 

court did not constructively amend the indictment by instructing the jury on § 5322(a), a 

lesser included oﬀense.  See Taylor, 816 F.3d at 18. 

3.     Sixth Amendment Right to Counsel 

              Robins argues that he was deprived of his Sixth Amendment right to 

counsel of his choice when the district court denied his trial counselʹs motion to 

withdraw from representation, filed five days before trial was scheduled to begin, and 

refused to grant a lengthy continuance for counsel to prepare for trial.  He also claims 

that his trial counsel was constitutionally ineffective for failing to make various legal 

arguments, raise objections, or cross‐examine witnesses, and for other reasons. 

              We review the district courtʹs denial of the withdrawal motion and 

request for a continuance for abuse of discretion.  United States v. Griffiths, 750 F.3d 237, 



                                             ‐ 12 ‐ 
242 (2d Cir. 2014).   ʺWhile a defendant has a right to counsel of his choice under the 

Sixth Amendment, it is not an absolute right.  Absent a conflict of interest, a defendant 

in a criminal case does not have the unfettered right to retain new counsel.ʺ United 

States v. Brumer, 528 F.3d 157, 160 (2d Cir. 2008) (ellipsis omitted).  Still, ʺwhere a 

defendant voices a seemingly substantial complaint about counsel, the court should 

inquire into the reasons for dissatisfaction.ʺ  McKee v. Harris, 649 F.2d 927, 933 (2d Cir. 

1981) (internal quotation marks omitted).  ʺ[A]lthough a trial court may not compel a 

defendant to proceed with incompetent counsel, it may, in certain circumstances, 

require a defendant to proceed to trial with counsel not of defendantʹs choosing.ʺ  

Griffiths, 750 F.3d at 241 (internal quotation marks and alterations omitted).  ʺIn 

determining whether to allow a defendant to retain new counsel, the court must 

consider the risks and problems associated with the delay, and whether substitutions 

would disrupt the proceedings and the administration of justice.ʺ  Brumer, 528 F.3d at 

160.  Furthermore, because a district court has ʺa great deal of latitude in scheduling 

trials [it] need not grant a continuance so that a defendant may be represented by 

counsel of his choosing, where such a continuance would cause significant delay.ʺ 

Griffiths, 750 F.3d at 242.   

               The district court denied the motion to withdraw after a lengthy 

conference with Robins and his trial counsel wherein, after hearing from Robins, the 

district court noted its belief that he had manufactured a conflict with his attorneys to 



                                             ‐ 13 ‐ 
delay the trial.  The district court further discussed with Robins and trial counsel the 

payment and communications issues that allegedly had arisen between them.  Counsel 

stated that he was not demanding full payment before trial and Robins stated that he 

would respond to counselʹs inquiries in a timely fashion.  Robins and counsel stated 

they were prepared to try the case together.  The district court therefore denied 

counselʹs motion and granted a short continuance, noting its own scheduling 

constraints and the fact that the trial had been scheduled 45 days earlier.  We conclude 

that the district court did not abuse its discretion.  United States v. Gonzalez‐Lopez, 548 

U.S. 140, 152 (2006) (ʺWe have recognized a trial courtʹs wide latitude in balancing the 

right to counsel of choice against the needs of fairness and against the demands of its 

calendar.ʺ (citations omitted)). 

              We decline to review Robinsʹs claim of ineffective assistance of counsel on 

the record now before us, but note that Robins may bring this claim in a motion 

pursuant to 28 U.S.C. § 2255.  See United States v. Morris, 350 F.3d 32, 39 (2d Cir. 2003) 

(noting ʺour ʹbaseline aversion to resolving ineffectiveness claims on direct reviewʹ and 

the Supreme Courtʹs . . . statement that ʹin most cases a motion brought under § 2255 is 

preferable to direct appeal for deciding claims of ineffective assistanceʹʺ (citations 

omitted)). 

              We have reviewed Robinsʹs remaining arguments and conclude they are 

without merit.  Accordingly, the district courtʹs judgment of conviction on Counts 3, 8, 



                                            ‐ 14 ‐ 
17, 19, 24, and 25 is AFFIRMED, its judgment of conviction on Count 7 is REVERSED, 

and the case is REMANDED for resentencing and for reconsideration of the forfeiture 

amount in light of the remaining counts of conviction. 

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 




                                          ‐ 15 ‐